PER CURIAM.
Louise A. Sinclair appeals the revocation of her probation and the amended sentences the trial court imposed when it granted relief on her motion to correct illegal sentence pursuant Florida Rule of Criminal Procedure 3.800(b). We affirm the revocation of probation but reverse the sentence as it relates to counts ten and thirty-eight.
Ms. Sinclair’s rule 3.800(b) motion challenged the ten-year sentences imposed for the fourteen third-degree felonies as beyond the five-year statutory maximum. The State conceded the error, and the trial court entered an amended judgment and sentence that corrected all but two of the third-degree felony sentences. The court, no doubt through simple oversight, again imposed illegal sentences of ten years for counts ten and thirty-eight. We therefore affirm the revocation of probation, but reverse as to the sentence and remand with directions for the trial court to reduce the *1292sentences for those two counts to the statutory maximum of five years’ imprisonment.
Affirmed in part, reversed in part, and remanded with instructions.
ALTENBERND, C.J., and CASANUEVA and KELLY, JJ., Concur.